Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
 1.	Applicants response to the Non-Final Action dated 5/12/22 is acknowledged (paper filed 9/6/22). In the amendment filed therein claims 1, 10, and 12 were modified. While new claims 13-19 were added. Currently, claims 1-19 are pending. 
2.	Claims 2-4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/13/20.  Claims 1, 5, and 9-19 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 5, and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1, 14, and 15 reads on: A method comprising contacting a patient sample with a panel of antigens to allow for auto-antibody-antigen complexes to from, wherein said panel of antigens is selected from the group comprising or consisting of three or more of TTC14, ACTL6B, BRAF, MORC2, and NYESOl (CTAG1B); and
detecting whether an auto-antibody-antigen complex comprising at least one of the antigens of the panel of antigens is present in the sample.
However, the “detecting” step in claims 1, 14, and 15 reads on mental processes because a wet step is not required. In other words, the analysis can be conducted visually as a color indication.  
Additionally, the method of claims 1, 14, and 15 utilize a conditional clause that reads on instances wherein the judicial exception is not integrated into the method. For example, “if at least one antigen does not form an auto-antibody-antigen complex” then the JE is not acted upon. Also, methods detecting an increase in the auto-antibody-antigen complex as compares are deemed mental process or abstract ideas that can be performed in the mind (detecting and comparison).   
Since the claims do not require any physical testing in the detection and comparison, this is viewed as an abstract idea (mental process). Therefore, the claims recites “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. The judicial exception include: “detecting and comparing natural phenomena (auto-antibody-antigen complexes).”
A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. 
Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The subject matter eligibility analysis for the claims (i.e., machine, composition of matter, manufacture and process claims) as present below: The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea and 
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.
Analysis of Claims 1, 14, and 15:
I.	The present claim is directed to a process so Step 1 is satisfied.
II.	The present claims are directed to judicial exceptions? Wherein a detected auto-antibody-antigen complex and/or comparing to a control. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus step 2A Prong 1 and Prong 2 is satisfied. 
Claims 1, 14, and 15 are directed to an abstract idea that is not integrated into a practical application (the detection and comparison do not require actual wet lab procedures). 
The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. 
The detection and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the complex. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). Furthermore, the steps of “detecting and comparing” does not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.). 
III.	Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claims 1, 14, and 15 are contacting a patient sample with an antigen to form an auto-antibody-antigen complex. 
All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see AIT (WO 2014/187959 A2), Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540) and Tsao et al.-University Health Network or UHN (US2013/0065789 A1).
Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. 
The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the detecting and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Response to Arguments
	Applicant’ s amendment and arguments have necessitated a new rejection under 35 USC 101. Therefore, claims 1, 5, and 9-19 is ineligible.  

Please Note: The Broadest Reasonable Interpretation (BRI) of the invention reads on a method merely requiring the measurement of one antigen from the recited list of panel TTC14, BRAF, MORC2, and NYESO1, CTAG1B (claim 1) or panel TTC14, ACTL6B, BRAF, MORC2, and NYESO1, CTAG1B (claim 14). As such any prior art detecting one of the recited antigens has been appropriately applied to the claims. As recited he claim language does not require the measurement of all the listed panel antigens. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 5, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIT (WO 2014/187959 A2) in view of Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540).


AIT teaches that MORC2 and CTAG1B (synonym NY-ESO-1) are markers specific for certain types of lung cancer, and detection of autoantibodies to said markers for diagnosis (abstract "a method of diagnosing lung cancer by using specific markers from a set, having diagnostic power for lung cancer diagnosis and distinguishing lung cancer types in diverse samples": p. 7, last para- p. 8, para 1 “Although the detection of
a single marker can be sufficient to indicate a risk for lung cancer, itis preferred to use more than one marker, e.g. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more markers in combination, especially if combined with statistical analysis. From a diagnostic point of view, a single auto-antigen based diagnosis can be improved by increasing sensitivity and specificity by using a panel of markers where multiple autoantibodies are being detected simultaneously"; p. 10, In 3-5 "the inventive method may comprise detecting lung cancer and histological subtypes of lung cancer...A positive result in distinguishing said indications can prompt a further cancer test, in particular, more invasive tests than a blood test such as an endoscopy or biopsy...List 2: 
Preferred marker protein set”; p. 14, para 2 "In especially preferred embodiments, the combination is of lists 7, 8, 9, 10, and 11 and wherein the markers are selected from...MORC2"; p. 18, para 3 "Less preferred markers are selected from...CTAG1B...NY-ESO-1").
	AIT differ from the instant invention in not specifically including a third antigen from the list recited in the panel of claim 1.
However, Cardarella et al teach BRAF as a marker specific for non-small cell lung cancer. The study included smoker and nonsmokers. See page 6 Discussion. The reference measured wildtype BRAF as well as BRAF mutations. 
BRAF mutations were found in a subset of NSCLCs. See abstract, page 4, and page 5. The identification of BRAF mutations is linked to treatment efficacy. See page 7 “In summary, we identified BRAF mutations in approximately 4% of patients with lung adenocarcinoma, distributed as activating (V600: 53%; non-V600: 22%) and inactivating mutations in exons 11 and 15. These will likely require different strategies for the effective, targeted management of NSCLC with mutated BRAF. Various agents targeting the BRAF pathway are currently being tested in the clinic in patients with NSCLC and prospectively identified BRAF mutations. If validated as a therapeutic target in NSCLC, BRAF may expand the potential candidates for personalized lung cancer therapy”.   
It would have been prima facie obvious to one of ordinary skill in the art at the
effective filing date of the instant invention to include a third antigen such as BRAF as taught by Cardarella et al. in the lung cancer method measuring autoantibodies to MORC2 and CTAG1B as exemplified by AIT because Cardarella et al. demonstrated that the measurement of their antigens can distinguish subtypes of non-small cell lung cancers and this is useful in developing treatment strategies. See abstract. 
One skilled in the art would have been motivated to include BRAF in order to more specifically classify lung cancer patients for accurate treatment. 
7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIT (WO 2014/187959 A2) in view of Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540) and further in view of Zalcman et al. (Clinical Cancer Research, Vol.4, June 1998, pages 1359-1366).
Please see AIT in view of Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540) as set forth above.
	AIT in view of Cardarella et al. differ from the instant invention in not specifically including an antigen that is recited in claim 9.
However, Zalcman et al. employed an ELISA procedure to detect anti-p53 antibodies in the sera of 167 patients with lung cancer. Some individuals were positive for p53 antibodies and the positive patients had reduced titers during chemotherapy. The specificity of the antibodies was confirmed by two different ELISA procedures ab by immunoprecipitation.See abstract, figure 1, figure 2, and Results.
Absent evidence to the contrary, the selection of antigens previously identified in the prior art as markers for lung cancer in the method measuring lung cancer taught by AIT in view of UHN is deemed an obvious design choice that is routinely modified in the methods of the prior art.  
For example, AIT state “Although the detection of a single marker can be sufficient to indicate a risk for lung cancer, itis preferred to use more than one marker, e.g. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more markers in combination, especially if combined with statistical analysis.
Therefore it would have been obvious at the effective filing date of the invention to include a p53 biomarker in the panel to detect lung cancer since Zalcman et al. demonstrated that p-53 is differentially expressed in lung cancer.  

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIT (WO 2014/187959 A2) in view of Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540) and further in view of Hanash et al. (US 2012/0100558 A1).
	Please see AIT in view of Cardarella et al. as set forth above.
	AIT in view of Cardarella et al. differ from the instant invention in not specifically teaching CT screening.
However, Hanash teaches that more invasive tests are used to diagnose lung cancer if a patient is identified as at risk using a CT screen (para [0010] “Invasive procedures to obtain lung biopsy samples may also be performed in efforts to diagnose lung cancer, including procedures such as bronchoscopy, mediastinoscopy or imaging-guided needle biopsy. 
These procedures are typically practiced only in patients presenting with one or more potential signs or symptoms of advanced lung cancer (e.g., a mass or nodule appearing in x-ray of CT imaging studies)") and a serum test for early non-invasive diagnosis of lung cancer (para [0035] "These and related embodiments provide screening and diagnostic methods for lung cancer that are inexpensive, readily amenable to screening a plurality of subjects such as in a high-throughput format, and that offer the advantage of lung cancer detection at an earlier stage in the onset and progression of disease than is afforded by any previously existing technology"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing of thee invention to performed one of the more invasive diagnostic tests such as CT screening on patients with positive findings in order to further classify the cancer.
9.	Claims 14, 15, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIT (WO 2014/187959 A2) in view of Tsao et al.-University Health Network or UHN (US2013/0065789 A1) and Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540).
AIT teaches that MORC2 and CTAG1B (synonym NY-ESO-1) are markers specific for certain types of lung cancer, and detection of autoantibodies to said markers for diagnosis (abstract "a method of diagnosing lung cancer by using specific markers from a set, having diagnostic power for lung cancer diagnosis and distinguishing lung cancer types in diverse samples": p. 7, last para- p. 8, para 1 “Although the detection of
a single marker can be sufficient to indicate a risk for lung cancer, itis preferred to use more than one marker, e.g. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more markers in combination, especially if combined with statistical analysis. From a diagnostic point of view, a single auto-antigen based diagnosis can be improved by increasing sensitivity and specificity by using a panel of markers where multiple autoantibodies are being detected simultaneously"; p. 10, In 3-5 "the inventive method may comprise detecting lung cancer and histological subtypes of lung cancer...A positive result in distinguishing said indications can prompt a further cancer test, in particular, more invasive tests than a blood test such as an endoscopy or biopsy...List 2: 
Preferred marker protein set”; p. 14, para 2 "In especially preferred embodiments, the combination is of lists 7, 8, 9, 10, and 11 and wherein the markers are selected from...MORC2"; p. 18, para 3 "Less preferred markers are selected from...CTAG1B...NY-ESO-1"). ,
	AIT differ from the instant invention in not specifically including a third antigen from the list recited in the panel of claim 1.
However, UHN teaches ACTL6B is a marker specific for certain types of lung cancer (para [0014]-[0015] "a method of classifying a subject with lung
adenocarcinoma, comprising the steps: (a) determining the gene copy number arid/or the expression level of one or more biomarkers in a test sample from the subject, wherein each biomarker corresponds to a gene in Table 1"; (0382) "Table 1 The 113 amplified candidate _..-marker genes for tumor invasion and progression Up...7q22 ACTL6B 51412 + 42"), and detection of marker protein products (para [0242]-
[0243] "To detect protein products of the biomarkers, ligands or antibodies that specifically bind to the protein products can be used"), to diagnose and distinguish different types of lung cancer (para [0014]-[0015]; Table 1). 
	UHN that their method can distinguish subtypes of lung adenocarcinoma (ADC), specifically between bronchioloalveolar carcinoma (BAC) and invasive ADC with BAC features (AWBF). See abstract. 
It would have been prima facie obvious to one of ordinary skill in the art at the
effective filing date of the instant invention to include a third antigen such as ACTL6B as taught by UHN in the lung cancer method measuring autoantibodies to MORC2 and CTAG1B as exemplified by AIT because UHN demonstrated that the measurement of their antigens can distinguish subtypes of lung adenocarcinoma (ADC), specifically between bronchioloalveolar carcinoma (BAC) and invasive ADC with BAC features (AWBF). See abstract. 
One skilled in the art would have been motivated to include ACTL6B in order to more specifically classify lung cancer patients for accurate treatment. 
Additionally, Cardarella et al teach BRAF as a marker specific for non-small cell lung cancer. The study included smoker and nonsmokers. See page 6 Discussion. The reference measured wildtype BRAF as well as BRAF mutations. BRAF mutations were found in a subset of NSCLCs. See abstract, page 4, and page 5. The identification of BRAF mutations is linked to treatment efficacy. See page 7 “In summary, we identified BRAF mutations in approximately 4% of patients with lung adenocarcinoma, distributed as activating (V600: 53%; non-V600: 22%) and inactivating mutations in exons 11 and 15. These will likely require different strategies for the effective, targeted management of NSCLC with mutated BRAF. Various agents targeting the BRAF pathway are currently being tested in the clinic in patients with NSCLC and prospectively identified BRAF mutations. If validated as a therapeutic target in NSCLC, BRAF may expand the potential candidates for personalized lung cancer therapy”.   
It would have been prima facie obvious to one of ordinary skill in the art at the
effective filing date of the instant invention to include a third antigen such as BRAF as taught by Cardarella et al. in the lung cancer method measuring autoantibodies to MORC2 and CTAG1B as exemplified by AIT because Cardarella et al. demonstrated that the measurement of their antigens can distinguish subtypes of non-small cell lung cancers and this is useful in developing treatment strategies. See abstract. 
One skilled in the art would have been motivated to include BRAF in order to more specifically classify lung cancer patients for accurate treatment. 
Absent evidence to the contrary, the selection of antigens previously identified in the prior art as markers for lung cancer in the method measuring lung cancer taught by AIT in view of UHN and Cardarella et al. is deemed an obvious design choice that is routinely modified in the methods of the prior art.  
For example, AIT state “Although the detection of a single marker can be sufficient to indicate a risk for lung cancer, itis preferred to use more than one marker, e.g. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 or more markers in combination, especially if combined with statistical analysis.
Therefore, it would have been obvious at the effective filing date of the invention to include known differentially expressed antigens in the panel to detect lung cancer.

10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AIT (WO 2014/187959 A2) in view of Tsao et al.-University Health Network or UHN (US2013/0065789 A1) and Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540) and further in view of Hanash et al. (US 2012/0100558 A1).
	Please see AIT in view of UHN and Cardarella et al. as set forth above.
	AIT in view of UHN and Cardarella et al. differ from the instant invention in not specifically teaching CT screening.
However, Hanash teaches that more invasive tests are used to diagnose lung cancer if a patient is identified as at risk using a CT screen (para [0010] “Invasive procedures to obtain lung biopsy samples may also be performed in efforts to diagnose lung cancer, including procedures such as bronchoscopy, mediastinoscopy or imaging-guided needle biopsy. 
These procedures are typically practiced only in patients presenting with one or more potential signs or symptoms of advanced lung cancer (e.g., a mass or nodule appearing in x-ray of CT imaging studies)") and a serum test for early non-invasive diagnosis of lung cancer (para [0035] 
"These and related embodiments provide screening and diagnostic methods for lung cancer that are inexpensive, readily amenable to screening a plurality of subjects such as in a high-throughput format, and that offer the advantage of lung cancer detection at an earlier stage in the onset and progression of disease than is afforded by any previously existing technology"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing of thee invention to performed one of the more invasive diagnostic tests such as CT screening on patients with positive findings in order to further classify the cancer.
Response to Arguments
 	Applicant arguments and amendments have necessitated the new grounds of rejections. The reference to Cardarella et al. (Clin Cancer Res. 2013 August 15; 19(16): 4532-4540) has been added to make obvious the inclusion of additional antigens such as BRAF.
9.	For reasons aforementioned, no claims are allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
11.	Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	A.	Matsumoto et al. (International Journal of Oncology, Vol.40, 2012, pages 1957-1962). Matsumoto et al. disclose antiHuC and HuD autoantibodies as differential sero-diagnostic markers for small cell carcinoma.  KRT8 was also measured in lung cancer patients. See figure 2.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
12/17/22

/LISA V COOK/Primary Examiner, Art Unit 1642